DETAILED ACTION
	The Information Disclosure Statement filed on December 15, 2021 has been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 and  10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amikura (CN 101857040 A) in view of Zhu (CN 107781278 A).
Amikura discloses an anti-impact device, as best shown in figure 1 and comprised of a first connector 12, an upper outer cylinder 9, a lower outer cylinder 2 and a second connector 11. The first connector 12 is fixedly connected to the upper outer cylinder 9, the second connector 11 is fixedly connected to the lower outer cylinder 2, and a top of the lower outer cylinder 2 is sleeved with the upper outer cylinder 9 to be movably connected to the upper outer cylinder 9. A piston rod 4 is arranged inside the outer cylinder and a top end of the piston rod extends out of the upper end cover and is connected to a collision head inside the buffer by way of a bolt. The buffer is further filled with magnetorheological fluid and the fluid is moved and managed through a valve when the buffer experiences buff and draft forces. The first and second connectors 12, 11 are furnished with pin holes to accept a bolt fastener. 
Amikura discloses the buffer assembly as described above. However, Amikura does not specifically show an aluminum honeycomb structure or electromagnetic coil associated with the buffer. Zhu discloses a buffer assembly to be attached to a vehicle and comprised of a piston rod 9 connected with a piston 17 and a guide post 3. The guide block is constructed of a honeycomb structure and further includes a plurality of copper guide sleeves which can perform the function of an electromagnetic coil. It would have been obvious to one of ordinary skill in the art to have applied a honeycomb structure, like that of Zhu, to a buffer, like that of Amikura, with the expected result of increasing the buffering forces of the buffer under stress loads from vehicle forces being pushed together in order to prevent collisions or to limit damage in the event of a collision. It further would have been obvious to one of ordinary skill in the art to have applied an electromagnetic coil, like that of Zhu, to a buffer like that of Amikura, with the expected result of providing a means to transmit electromechanical signals on the performance of the buffer in relation to the vehicle. 
Regarding claim 10, it is interpreted that the claim is written as a suggested use for the buffer. Since both the buffers disclosed by Amikura and Zhu are used on vehicles, it would have been obvious to one of ordinary skill to have used a combination, like that of Amikura and Zhu as described above, on a series of mine cars or other coupled vehicles with the expected result of proving a shock absorbing structure to prevent collisions and limit damage to the vehicles in the event of a significant collision. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
May 2, 2022